Citation Nr: 0101943	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1959 to 
February 1961.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a November 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky (RO) which found 
that the veteran had not submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder.


FINDINGS OF FACT

1.  In an unappealed December 1978 rating decision the RO 
denied service connection for a psychiatric disorder.

2.  The evidence associated with the claims file subsequent 
to the RO's December 1978 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's December 1978 decision denying entitlement to 
service connection for psychiatric disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  The evidence received subsequent to the RO's December 
1978 denial is new and material, and the requirements to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder have been met.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a psychiatric 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board observes 
that the veteran's claim of entitlement to service connection 
for a psychiatric disorder was first considered and denied by 
the RO in a December 1978 rating decision.  The veteran's 
claim was originally denied because there was no showing of a 
psychiatric disorder.  The veteran's claim was again denied 
in a November 1998 rating decision on the basis that there 
was no new and material evidence of record of a psychiatric 
disorder with onset during military service or with onset 
within one year following separation from active duty.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once an RO's decision becomes 
final, absent submission of new and material evidence, the 
claim may not be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108.  In this case, the veteran did not file a 
NOD after the RO's December 1978 rating decision.  Therefore, 
the RO's December 1978 rating decision is final and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with regard to a claim that was disallowed, the 
Secretary must reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.102, 3.156, 20.1105 (2000). 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented, the claim was reopened 
and considered based upon all of the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 5126), which 
removed the requirement that a veteran submit a well-grounded 
claim.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a) 
(2000), using a different three-step analysis.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the matter 
under consideration," i.e. whether it is probative of the 
issue at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a) (2000).  The third and 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  
This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. At 52274 (1990)).  The credibility of the new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If all three tests are satisfied, the 
claim must be reopened.

The veteran's December 1978 rating decision denying service 
connection for a psychiatric disorder relied on the veteran's 
service medical records and a VA examination dated November 
1978.  The veteran's service medical records did not report 
any complaint, diagnosis, or treatment for a psychiatric 
disorder.  The rating decision also indicated that there was 
no evidence that a psychiatric disorder manifested within the 
presumptive period following the veteran's discharge. 
Additionally, the rating decision noted that the VA 
examination stated that no neuropathology was found.

Additional pertinent evidence has been associated with the 
claims file since the RO's December 1978 denial of the 
veteran's claim for service connection.  This evidence 
includes VA medical records from April 1997 to May 1998.  
These medical records show that the veteran reported having a 
nerve problem, resulting in the veteran being upset and 
unable to sleep.  Specifically, VA medical records dated 
August 1997 diagnose the veteran as having anxiety and 
depression, as well as a dysthymic disorder.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder.  The evidence supports the veteran's 
contention that he suffers from a psychiatric disorder, and 
the evidence is neither cumulative nor redundant.  Prior to 
December 1978, the only indication of a psychiatric disorder 
was a neurological evaluation performed to determine the 
etiology of the veteran's headaches, which stated that it was 
believed that the veteran's headaches were of a psychological 
origin.  The evaluation did not diagnose the veteran as 
having a psychiatric disorder, and there was no diagnosis 
made at the veteran's November 1978 VA examination.  However, 
newly submitted evidence shows that the veteran was diagnosed 
with anxiety, depression, and a dysthymic disorder.  
Accordingly, the Board finds that the veteran submitted new 
and material evidence, and that his claim must be reopened.


ORDER

New and material evidence was submitted, sufficient to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REMAND

As previously indicated, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 5126).  Among 
other things, this law eliminated the concept of a well-
grounded claim, and substantially modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his representative 
of information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
when necessary to make a decision on a claim. 

The veteran claims that he is entitled to service connection 
for a psychiatric disorder.  A review of the evidence shows 
that the veteran has reported a history of nervousness, 
insomnia, and alcohol use.  In August 1997, the veteran was 
diagnosed with anxiety, depression, and a dysthymic disorder.  
The etiology of the veteran's disorders was not discussed.  
The Board notes that the veteran has not been afforded a VA 
examination, and the Board is of the opinion that a VA 
examination would be helpful.  Furthermore, the RO has not 
yet considered whether any additional notification or 
development is required under the Veterans Claims Assistance 
Act of 2000.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C.A. §§ 5100-5103A, 
5106-7, 5126).

2.  The RO should contact the veteran for 
the names and addresses of all health 
care providers he has seen for treatment 
of a psychiatric disorder after discharge 
from service.  After obtaining any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the file any medical records identified 
by the veteran.

3.  The veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all relevant records associated 
with the claims file, and offer an 
opinion as to whether the veteran 
currently has a psychiatric disorder, and 
if so, whether the psychiatric disorder 
is in any way related to his period of 
service.  Since it is important "that 
each disability be review in its 
history[,] 38 C.F.R. § 4.1 (2000), copies 
of all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be available to the 
examiner.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 



